Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action has been issued in response to amendment filed on 10/22/2021.  Claims 1-20 have been amended.  Claims 1-20 are pending in this Office Action.  Claim 1, claim 9 and claim 17 are independent claims.  Accordingly, this action has been made FINAL.
Response to Argument
Claims 17-20 have been amended to overcome 101 rejection.  Therefore, the 101 rejection has been withdrawn for claims 17-20.
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Status of Claims
Claims 1-20 are pending, of which claims, of which claim 1, 9 and 17 are in independent form.
Information Disclosure Statement
Information disclosure statement filed on 10/06/2021, has been reviewed and considered by Examiner.
The Office's Note:
The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although 
Claim Rejections - 35 USC § 103
	 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 rejected under 35 U.S.C. 103 as being obvious over Kumar et al. (US 20190250891 herein after Kumar), in view of Bullard et al. (US 20120311471, herein after Bullard) and further in view of Sharma et al. (US 20210064693, herein after Sharma).
Claim 1 is rejected, Kumar teaches a method of user interface (UI) testing comprising (Kumar, abstract and paragraph [0082-0083], testing): 
Generating, by a computer based system, a wireframe model of the UI(Kumar, US 20190250891, fig. 1, Component 124 – GUI Model and paragraph [0058-0059], As system 100 may include a model generation system (MGS) 102 that is configured to receive one or more GUI screen images 104 for a GUI as input and generate a GUI model 124 for the GUI based upon the one or more GUI screen images 104. GUI model 124 may then be consumed by one or more downstream model consumers 103, who may generate one or more GUI implementations 110, 112, and 114 of the GUI based upon GUI model 124 substantially free of manual coding. GUI implementations 110, 112, and 114 may be executable by one or more processors to display the GUI on different platforms.  Paragraph [0082-0083].); 
generating, by the computer based system, a code segment from a portion of the wireframe model of the UI(Kumar, fig. 1, Code generator – component 126, GUI Implementation – component 112, and paragraph [0016], The GUI model (e.g., in JSON format) can also be used to generate code in different programming languages, such as markup languages (e.g., HTML or XML) or stylesheet languages (e.g., cascading style sheet (CSS)). Paragraph [0058-0059], As shown in FIG. 1, system 100 may include a model generation system (MGS) 102 that is configured to receive one or more GUI screen images 104 for a GUI as input and generate a GUI model 124 for the GUI based upon the one or more GUI screen images 104. GUI model 124 may then be consumed by one or more downstream model consumers 103, who may generate one or more GUI implementations 110, 112, and 114 of the GUI based upon GUI model 124 substantially free of manual coding. GUI implementations 110, 112, and 114 may be executable by one or more processors to display the GUI on different platforms.  Paragraph [0078], generate code implementations of the GUI, possibly in different programming languages and/or for different platforms, based on, for example, code generation templates 140 for different programming languages and/or for different platforms.  Paragraph [0082-0083].); and 
determining, by the computer based system, whether an error in the code segment exists based on a comparison of an aspect of the wireframe model to an aspect of the code segment(Kumar, paragraph [0082-0083], As described above, model generation system 102 is configured to generate GUI model 124 based upon GUI screen images 104 in an automated manner and substantially free from any manual user interventions. Further, the same GUI model 124 may be used for generating GUI implementations for different devices, platforms, and/or languages. In many cases, GUI model 124 may be used by downstream model consumers to generate GUI implementations in an automated manner. For example, a GUI implementation may be generated based upon GUI model 124 without having to manually write code for the implementation by a developer. In this manner, an executable GUI implementation may be automatically generated from GUI screen images 104, and substantially free from any manual user interventions or having to manually write code or logic for the application. This level of automation can substantially speed up the application development cycle and reduce the development costs. In some embodiments, GUI model 124 may also be used to generate tests for automating the testing of GUI implementations.).  
The Office would like to use prior art Bullard to back up Kumar to further teach limitation
determining, by the computer based system, whether an error in the code segment exists based on a comparison of an aspect of the wireframe model to an aspect of the code segment(Bullard, US 20120311471, fig. 2, component 215 – Verify there is “Cancel” button and paragraph [0036-0037], The test view 208 displays the currently opened test script. For example, in FIG. 2 the test script has four test instructions 209, 211, 213, 215 (also referred to test lines or test steps).   Paragraph [0035], FIGS. 2-3 shows various examples of the WDTE as presented to the user via the WDTE interface 108. As can be seen from FIG. 2, the WDTE interface 108 presents various components of the WDTE 110 to the user. For example, FIG. 2 shows a file explorer view 202, an editor 204, a test explorer view 206, a test view 208, a results view 210, and a conflict view 302 (FIG. 3) being presented to the user. The file explorer view 202 allows users to view source files of user interfaces and open them for editing and testing in the editor 204. The test explorer 206 view allows users to select tests to run and open individual tests for editing. Users can also create a new test or delete an existing test from this viewParagraph [0041], The scripting language test engine 504 takes such parsed objects, and analyzes the Document Object Model (DOM) of the user interface 513 to find the desired element. To find a match, the scripting language test engine 504 compares the object type and object label of the parsed object with those of the elements from the user interface 513. When a successful match is identified the scripting language test engine 504 executes the instruction (e.g., the scripting language test engine 504 clicks on a button or enters text). However, if a successful match is not identified, the instruction is not executed and the test fails. The result of the test is a "Success" if all such instructions otherwise the result is a " Failure". After a test run, the reason for each failure (e.g., parsing error, could not find the "foo" button) is also displayed in the results view 210.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Bullard into Kumar’s invention to enable utilizes a WDTE to improve test case maintenance as a result of changes in user interface by providing a semi-automatic test case maintenance solution that links test cases with user interfaces. The method allows a user to easily batch modify files for compliance, thus maintaining test cases as suggested by Bullard (See abstract and summary of the invention.).
Kumar and Bullard do not explicitly teach
generating, by the computer based system, an updated code segment from the portion of the wireframe model of the UI in response to determining an error in the code segment exists
However, Sharma teaches
generating, by the computer based system, an updated code segment from the portion of the wireframe model of the UI in response to determining an error in the code segment exists (Sharma, US 20210064693, fig. 6 and paragraph [0041-0044], In some embodiments, method 600 may include additional or optional operations. For example, in embodiments where code generator 110 generates responsive code (e.g., responsive front-end code 512), operation 602 may include obtaining multiple design files. method 600 may also include refactoring of the front-end code and/or integration of the front-end code with the back-end code for the website. In still other embodiments, method 600 may also include testing of the front-end code and/or integrated code for errors and/or functionality before providing the code to the client device.  Paragraph [0018], design file 106 may be a layered image file, such as a .jpeg/.jpg file or a wireframe file.  Fig. 2 and paragraph [0025], Once code generator 110 receives the design file(s), process 200 may include a number of additional steps. At a step 206, code generator 110 generates front-end code from the design file(s) received at step 204. Next, process 200 may also include optional steps that may be performed at automated front-end code generating system 110. For example, as shown in FIG. 2, upon completion of generating front-end code for the website at step 206, process 200 may optionally include a step 208. At optional step 208, the front-end code generated by code generator 110 may be refactored, for example, to restructure the generated front-end code without changing its external behavior so as to improve nonfunctional attributes of the code (e.g., clean up and organize the code). Optional step 208 may also include integration of the front-end code (e.g., generated at step 206) with back-end code for the website.  Paragraph [0026], Additionally, in some embodiments, process 200 may further include an optional step 210. At optional step 210, the front-end code (e.g., as generated at step 206 or after refactoring and/or integration with the back-end code at step 208) may undergo testing. In some cases, the testing performed at optional step 210 may be implemented as part of a service that provides front-end code for a website to client device 102.)
Sharma into Kumar and Bullard’s invention to generate automated front-end code for ecommerce website from design files in client device.  The HTML code and a cascading style sheet (CSS) file are automatically generated from the design file, where the HTML code and the CSS file are automatically generated based on information included in the several layers as suggested by Sharma (See abstract and summary of the invention.).

Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Kumar, Bullard and Sharma teach the method of claim 1, 
further comprising generating, by the computer based system, a resulting UI from the code segment, wherein the comparison of the aspect of the wireframe model to the aspect of the code segment comprises comparing, by the computer based system, the resulting UI to the wireframe model to determine the error in the code segment(Kumar, paragraph [0016], The GUI model (e.g., in JSON format) can also be used to generate code in different programming languages, such as markup languages (e.g., HTML or XML) or stylesheet languages (e.g., cascading style sheet (CSS)). Paragraph [0078], In certain embodiments, downstream model consumers 103 may include one or more code generators 126, 128, and 130 that are configured to take GUI model 124 as input and generate code implementations of the GUI, possibly in different programming languages and/or for different platforms, based on, for example, code generation templates 140 for different programming languages and/or for different platforms… A GUI implementation may be compiled (or interpreted, or some other processing performed on it) to generate an executable version of the GUI.  Paragraph [0082-0083], GUI model 124 may also be used to generate tests for automating the testing of GUI implementations.  Bullard, fig. 2, component 215 – Verify there is “Cancel” button and paragraph [0036-0037], The test view 208 displays the currently opened test script. For example, in FIG. 2 the test script has four test instructions 209, 211, 213, 215 (also referred to test lines or test steps). Paragraph [0041], However, if a successful match is not identified, the instruction is not executed and the test fails. The result of the test is a "Success" if all such instructions are successful; otherwise the result is a " Failure". After a test run, the reason for each failure (e.g., parsing error, could not find the "foo" button) is also displayed in the results view 210.).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Kumar, Bullard and Sharma teach the method of claim 1, 
further comprising selecting, by the computer based system, a sample code portion from a set of predetermined test cases based on the wireframe model, wherein the comparison of the aspect of the wireframe model to the aspect of the code segment comprises comparing, by the computer based system, the sample code portion to the code segment to determine the error in the code segment(Bullard, paragraph [0028], The WDTE 110 also provides a semi-automatic technique for test case maintenance by linking test cases with an application under test. The WDTE 110 maintains test cases using such link and user feed-back. The WDTE 110 takes user The WDTE 110 also improves test case maintenance as a result of changes in user interface by providing a semi-automatic test case maintenance solution that links test cases with user interfaces. Once linked, changes to the user interface or test cases are reflected in the other.  Paragraph [0033], The WDTE 110, in one embodiment, is built on top of a web based integrated development environment (IDE). This IDE supports development of web applications using markup languages (e.g., hypertext markup language (HTML), JavaScript, and open source JavaScript such as Dojo. The IDE has support for visual authoring of web sites and editing of code. In addition, the IDE also supports features that have become commonplace in development IDEs, such as multiple development perspectives, web page previews, and design views. The WDTE 110 adds to the functionality of this IDE, providing the test case editing, testing, test maintenance, and code generation features discussed in greater detail below.  Paragraph [0036-0037], The test view 208 displays the currently opened test script. For example, in FIG. 2 the test script has four test instructions 209, 211, 213, 215 (also referred to test lines or test steps). Each test instruction is represented in a scripting language. Users can run the entire test or each individual step of the test sequentially. In addition, the users can also modify the test script or write a test script from scratch. To help users write test scripts in a scripting language, the WDTE 110 also displays example scripting language instructions as users start writing a test step. For example, if user starts typing "enter", the WDTE 110 shows the possible scripting language syntax 402 that starts with "enter", as illustrated in FIG. 4. Additional buttons 217 also allow the user Kumar, paragraph [0082-0083], In some embodiments, GUI model 124 may also be used to generate tests for automating the testing of GUI implementations).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Kumar, Bullard and Sharma teach the method of claim 2, further comprising: determining, by the computer based system, at least one of a window size, a window geometry, a UI element location, a UI element shape, a UI element size, a UI element function, a button, a button function, and a color, in response to comparing the resulting UI (Bullard, paragraph [0035-0037], FIGS. 2-3 shows various examples of the WDTE as presented to the user via the WDTE interface 108. As can be seen from FIG. 2, the WDTE interface 108 presents various components of the WDTE 110 to the user. For example, FIG. 2 shows a file explorer view 202, an editor 204, a test explorer view 206, a test view 208, a results view 210, and a conflict view 302 (FIG. 3) being presented to the user. The file explorer view 202 allows users to view source files of user interfaces and open them for editing and testing in the editor 204. The test explorer 206 view allows users to select tests to run and open individual tests for editing. Users can also create a new test or delete an existing test from this view.  Sharma, paragraph [0029], As shown in FIG. 3, plurality of layers 300 include a group layer 302, a type layer 304, a shape layer 306, and an image layer 308. Group layer 302 can include multiple layers that are grouped together. Type layer 304 can include type or text that may be edited, for example, to change character color, font type, font size, etc. Shape layer 306 can include different geometric and non-geometric shapes, including vector shapes, paths, and/or pixel-based shapes. Image layer 308 can include one or more images that may be arranged in various orders. In other embodiments, plurality of layers 300 may include a different number and/or different types of layers. As will be described below, code generator 110 is configured to extract information associated with each layer of plurality of layers 300 as part of generating the front-end code for the website.  Paragraph [0031], CSS file 116 provides information that is used by the web browser to show the content in a proper display format. For example, CSS file 116 may include information regarding font, size, color, spacing (e.g., width and/or height), borders, and/or location of various information (e.g., text, images, other content, etc.) associated with HTML code 114 for a website.  Paragraph [0034-0035], A website may be accessed from many different devices of different types, sizes, and/or displays.  FIG. 5 is a schematic diagram of an example embodiment of responsive code generated based on multiple design files for a website. A website may be accessed from many different devices of different types, sizes, and/or displays. Accordingly, website designers seek to provide a user experience for a website that is similar across all of these different types of devices and/or displays. One way that the website may be configured to provide a consistent user experience is through different breakpoints. In general, a breakpoint is a point where the website content responds according to the device properties (e.g., display width or size) to provide the best possible layout to the website visitor. An example breakpoint is where the layout of a website may change from two columns to four columns based on the device used to interact with the website.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Kumar, Bullard and Sharma teach the method of claim 1, 
further comprising determining, by the computer based system, whether a second error in the code segment exists based on a second comparison of the aspect of the wireframe model to the aspect of the updated code segment(Bullard, fig. 3 and paragraph [0035-0037], The results view 210 displays the results (Success or Failure) of the previous test run. In case of a failure, the results view 210 also displays the reason of the failure. Users can interact with this view by, for example, clicking on a failed test takes the user to the instruction in the script that caused the test to fail. The conflict view 302, shown in FIG. 3, shows the conflicts between user interfaces elements and test case steps when there is a change in either a linked user interfaces or test case. Users can resolve conflicts from this view and, thus, can maintain test cases.  Paragraph [0061-0062], The conflict view 302 shows all the conflicts detected for the current project. For example, FIG. 3 shows an example of a conflict view 302 as a result of a modification of the file FrontPage.html. As a result of renaming a button in this web page, its linked test script fails. Users can modify each of such affected files so that the tests for the web pages now pass. For example in FIG. 3, a user may select "Change All". which updates the test lines of "Login.clr" with modified button label. As a result, the test passes again. This is one example of how users may visualize and resolve conflict as a result of changes in user interfaces or test scripts and, thus, maintain test cases.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Kumar, Bullard and Sharma teach the method of claim 1, 
further comprising adding, by the computer based system, the code segment to a set of predetermined test cases to generate a new set of predetermined test cases(Bullard, paragraph [0028], The WDTE 110 also provides a semi-automatic technique for test case maintenance by linking test cases with an application under test. The WDTE 110 maintains test cases using such link and user feed-back. The WDTE 110 takes user input both in link creation and conflict resolution.  Paragraph [0030-031], The WDTE 110 also improves test case maintenance as a result of changes in user interface by providing a semi-automatic test case maintenance solution that links test cases with user interfaces. Once linked, changes to the user interface or test cases are reflected in the other.  Paragraph [0033], The WDTE 110, in one embodiment, is built on top of a web based integrated development environment (IDE). This IDE supports development of web applications using markup languages (e.g., hypertext markup language (HTML), JavaScript, and open source JavaScript such as Dojo. The IDE has support for visual authoring of web sites and editing of code. In addition, the IDE also supports features that have become commonplace in development IDEs, such as multiple development perspectives, web page previews, and design views. The WDTE 110 adds to the functionality of this IDE, providing the test case editing, testing, test maintenance, and code generation features discussed in greater detail below.  Paragraph [0030-031], The WDTE 110 also improves test case maintenance as a result of changes in user interface by providing a semi-automatic test case maintenance solution that links test cases with user interfaces. Once linked, changes to the user interface or test cases are reflected in the other.  Paragraph [0033], The WDTE 110, in one embodiment, is built on top of a web based integrated development environment (IDE). This IDE supports development of web applications using markup languages The WDTE 110 adds to the functionality of this IDE, providing the test case editing, testing, test maintenance, and code generation features discussed in greater detail below.  Paragraph [0036-0037], The test view 208 displays the currently opened test script. For example, in FIG. 2 the test script has four test instructions 209, 211, 213, 215 (also referred to test lines or test steps). Each test instruction is represented in a scripting language. Users can run the entire test or each individual step of the test sequentially. In addition, the users can also modify the test script or write a test script from scratch. To help users write test scripts in a scripting language, the WDTE 110 also displays example scripting language instructions as users start writing a test step. For example, if user starts typing "enter", the WDTE 110 shows the possible scripting language syntax 402 that starts with "enter", as illustrated in FIG. 4. Additional buttons 217 also allow the user to generate user interfaces elements from a test script, and link a test script with a user interfaces for test case maintenance.  ).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 6, Kumar, Bullard and Sharma teach the method of claim 6, 
further comprising saving, by the computer based system, the set of predetermined test cases to a cloud based library(Bullard, paragraph [0033-0034], Another advantage of the WDTE 110 is that it allows for " coding in the cloud, and hence collaboration. In this embodiment, the WDTE 110 stores source code and workspace information in the cloud. This allows developers around the world working on the same project to check out not only the same code, but also the same configuration settings and environment. Another inherited benefit is the extreme portability of WDTE 110 projects. Since they can be accessed from any web browser, users can work alone or with others in nearly any environment without the need for installation or specific hardware. In one embodiment, each member of the team uses the same authentication (e.g., a team username and a password) so that they share the same team workspace within the central repository 502.).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1, Kumar, Bullard and Sharma teach the method of claim 1, 
further comprising analyzing, by the computer based system, source code to verify an existence of a UI element(Bullard, fig. 14 and paragraph [0065-0066], The WDTE 110, at step 1410, identifies, for each parsed line, the referenced element in the user interface 513. The WDTE 110, at step 1412, determines if an element was found. If the result of this determination is positive, the WDTE 110, at step 1414, does not generate the element. If all elements have been found, the control flow then exits at step 1416. However, if the result of the determination at step 1412 is negative, the WDTE 110, at step 1418, generates the element(s) by adding source code to the source file of the user interface. The WDTE 110, at step 1420, then positions the generated element(s) on the user interface 513 based on a positioning type associated with the element. The control flow then exits at step 1422.).  
As per claim 9, this is the device claim to the method claim 1. Therefore, it is rejected for the same reasons as above.

As per claim 10, this is the device claim to the method claim 2. Therefore, it is rejected for the same reasons as above.

As per claim 11, this is the device claim to the method claim 3. Therefore, it is rejected for the same reasons as above.

As per claim 12, this is the device claim to the method claim 4. Therefore, it is rejected for the same reasons as above.

As per claim 13, this is the device claim to the method claim 5. Therefore, it is rejected for the same reasons as above.

As per claim 14, this is the device claim to the method claim 6. Therefore, it is rejected for the same reasons as above.

As per claim 15, this is the device claim to the method claim 7. Therefore, it is rejected for the same reasons as above.

As per claim 16, this is the device claim to the method claim 8. Therefore, it is rejected for the same reasons as above.

As per claim 17, this is the product claim to the method claim 1. Therefore, it is rejected for the same reasons as above.

As per claim 18, this is the product claim to the method claim 2. Therefore, it is rejected for the same reasons as above.

As per claim 19, this is the product claim to the method claim 3. Therefore, it is rejected for the same reasons as above.

As per claim 20, this is the product claim to the method claim 4. Therefore, it is rejected for the same reasons as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number is (571)270-8139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199